Case: 5:19-cr-0O0066-SO Doc #: 1 Filed: 02/06/19 lof 2. PagelD# 1

 

IN THE UNITED STATES DISTRICT.COURT
FOR THE NORTHERN DISTRICT OF OHIO” 2° S17
EASTERN DIVISION 6 ee oe

  

INDICTMENT

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
Vv. )
DAVID A. NESTOR, ) Sections 2252(a)(2) and
) 2252A(a)(5)(B)
Defendant. )

(Receipt and Distribution of Visual Depictions of Real Minors Engaged In Sexually Explicit
Conduct, 18 U.S.C. § 2252(a)(2))
The Grand Jury charges:

1. From on or about October 30, 2018 through on or about December 10, 2018, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendant DAVID A. NESTOR
did knowingly receive and distribute, using any means and facility of interstate and foreign
commerce, numerous computer files, which files contained visual depictions of real minors
engaged in sexually explicit conduct, and which files had been shipped and transported in and
affecting interstate and foreign commerce, as defined in Title 18, United States Code, Section

2256(2), in violation of Title 18, United States Code, Section 2252(a)(2).

COUNT 2
(Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B))

The Grand Jury further charges:
2. Onor about January 22, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DAVID A. NESTOR did knowingly possess a Samsung cellphone that contained

child pornography as defined in Title 18, United States Code, Section 2256(8), which child
Case: 5:19-cr-O0066-SO Doc #:1 Filed: 02/06/19 2 of 2. PagelD #: 2

pornography had been shipped and transported in interstate and foreign commerce by any means,
including by computer, and which was produced using materials which had been shipped and
transported in interstate and foreign commerce by any means, including by computer, and at least
one image involved in the offense involved a prepubescent minor or a minor who had not

attained 12 years of age, in violation of Title 18, United States Code, Section 2252A(a)(5)(B).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
